[Cite as State v. Greene, 2011-Ohio-2021.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :      JUDGES:
                                             :      Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                   :      Hon. Julie A. Edwards, J.
                                             :      Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
JOSEPH DEWITT GREENE                         :      Case No. 10CAA060045
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                         Appeal from Court of Common Pleas,
                                                 Case No. 95CRI030149



JUDGMENT:                                        Affirmed




DATE OF JUDGMENT ENTRY:                          April 19, 2011




APPEARANCES:

For Plaintiff-Appellee                           For Defendant-Appellant

DOUGLAS DUMOLT                                   JOSEPH D. GREENE, PRO SE
140 North Sandusky Street                        #608-338
Delaware, OH 43015                               P.O. Box 1812
                                                 Marion, OH 43301
Delaware County, Case No. 10CAA060045                                                  2

Farmer, P.J.

       {¶1}    On September 25, 1995, the trial court sentenced appellant, Joseph

Dewitt Greene, to an aggregate indefinite term of twelve to twenty years in prison. The

sentence was ordered to be served concurrently with a sentence appellant was serving

in federal prison.

       {¶2}    On March 22, 2010, appellant filed a motion for leave to file a motion to

correct sentence, arguing there was an unnecessary delay in executing his sentence

which in effect increased his sentence. By judgment entry filed May 13, 2010, the trial

court denied the motion.

       {¶3}    Also on May 13, 2010, the trial court filed a nunc pro tunc judgment entry

on sentence, presumably to comply with Crim.R. 32 and the decision of State v. Baker,

119 Ohio St.3d 197, 2008-Ohio-3330.

       {¶4}    On June 8, 2010, appellant filed a notice of appeal on the May 13, 2010

entry. On same date, the trial court filed a second nunc pro tunc judgment entry on

sentence to clarify an issue on the firearm specification sentence.

       {¶5}    This matter is now before this court for consideration. Assignments of

error are as follows:

                                            I

       {¶6}    "JUDGMENT OF CONVICTION IS IN VIOLATION OF CRIMINAL RULE

32(C)."

                                            II

       {¶7}    "A BREACH OF PLEA AGREEMENT WITHIN WRITTEN TEXT OF RULE

11(F) NEGOTIATIONS."
Delaware County, Case No. 10CAA060045                                                   3


                                            III

       {¶8}   "INTERRUPTION         OF   PETITIONER'S       STATE     SENTENCING       IN

VIOLATION OF 14TH AMEND DUE PROCESS (LIFE, LIBERTY, OR PROPERTY)."

                                            IV

       {¶9}   "CONTEMPT        OF     COURT       BY    THE     DELAWARE        COUNTY

PROSECUTOR AND SHERIFF TO ACCOMPLISH ITS DUTIES AS ORDERED BY

THE COURT."

                                            V

       {¶10} "DEFENDANT WAS MISTAKENLY TRANSFERRED TO FEDERAL

AUTHORITIES WITHOUT PROPER JURISDICTION."

                                             I

       {¶11} Appellant now claims his original judgment entry on sentencing was void

and failed to conform to Crim.R. 32(B) and Baker, supra, therefore, he was entitled to a

de novo resentencing hearing. We disagree.

       {¶12} In Baker at syllabus, the Supreme Court of Ohio held the following:

       {¶13} "A judgment of conviction is a final appealable order under R.C. 2505.02

when it sets forth (1) the guilty plea, the jury verdict, or the finding of the court upon

which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court. (Crim.R.32(C), explained.)"

       {¶14} We note "[n]othing in Baker discusses void or voidable sentences." State

v. Fischer, 128 Oho St.3d 92, 2010-Ohio-6238, ¶39.

       {¶15} On May 13, 2010, the trial court issued a nunc pro tunc judgment entry on

sentence which corrected any Baker violations. We find the trial court did not err in
Delaware County, Case No. 10CAA060045                                                    4

correcting any Baker violations via a nunc pro tunc entry. State v. Harvey, Allen App.

No. 1-09-48, 2010-Ohio-1627. The May 13, 2010 judgment entry is a final appealable

order.

         {¶16} Assignment of Error I is denied.

                                         II, III, IV, V

         {¶17} Appellant challenges the events from the original judgment entry on

sentencing (September 25, 1995) to the May 13, 2010 nunc pro tunc judgment entry on

sentencing. It is appellant's position that his state sentence was "interrupted" by his

return to federal prison to complete his federal sentence and the prosecutor and sheriff

improperly conveyed him to federal jurisdiction. We disagree.

         {¶18} In its September 25, 1995 judgment entry on sentence, the trial court

clearly ordered the state sentence to run concurrently with the federal sentence. Once

appellant was released from federal custody, he was placed in a state facility to

complete his state sentence.

         {¶19} There is no proof that appellant has not received his jail time credit. To

the contrary, the state points out on October 7, 2009 and December 2, 2009, the Ohio

Parole Authority noted in its decisions that appellant earned jail time credit for the full

time he spent in the federal penitentiary. Appellee's Brief at 5.

         {¶20} Assignments of Error II, III, IV, and V are denied.
Delaware County, Case No. 10CAA060045                                          5


      {¶21} The judgment of the Court of Common Pleas of Delaware County, Ohio is

hereby affirmed.

By Farmer, P.J.

Edwards, J. and

Delaney, J. concur.




                                        _s/ Sheila G. Farmer__________________




                                        _s/ Julie A. Edwards__________________




                                        _s/ Patricia A. Delaney________________
                                                    JUDGES

SGF/sg 325
Delaware County, Case No. 10CAA060045                                             6


             IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                             FIFTH APPELLATE DISTRICT



STATE OF OHIO                            :
                                         :
       Plaintiff-Appellee                :
                                         :
-vs-                                     :         JUDGMENT ENTRY
                                         :
JOSEPH DEWITT GREENE                     :
                                         :
       Defendant-Appellant               :         CASE NO. 10CAA060045




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Delaware County, Ohio is affirmed. Costs to

appellant.




                                          _s/ Sheila G. Farmer__________________




                                          _s/ Julie A. Edwards__________________




                                          _s/ Patricia A. Delaney________________
                                                      JUDGES